COMMON STOCK AND WARRANT PURCHASE AGREEMENT

THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT is dated as of January 14,2004
(this "Purchase Agreement" or "Agreement"), by and between SEMOTUS SOLUTIONS,
INC., a Nevada corporation, having its principal place of business located at
16400 Lark Avenue, Suite 230, Los Gatos, CA 95032 (the "Company"), and each of
the Investors listed on Annex A hereto (the "Investor", and collectively the
"Investors").

W I T N E S S E T H

WHEREAS, the Company wishes to sell to the respective Investors, and such
respective Investors are willing to buy from the Company, subject to the terms
and conditions set forth herein, one million nine hundred fifty-nine thousand
five hundred and twenty four (1,959,524) shares of Common Stock, par value $.01
per share (the "Common Stock") of the Company.

NOW, THEREFORE, for and in consideration of the premises and the mutual
agreement contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

A. Definitions. As used herein, each of the following terms has the meaning set
forth below, unless the context otherwise requires:

(i) "Closing Date" means the date of the closing of the purchase and sale of the
Shares and Warrants, as provided herein.

(ii) "Company Control Person" means each director, executive officer, promoter,
and such other persons as may be deemed in control of the Company pursuant to
Rule 405 under the 1933 Act or Section 20 of the 1934 Act (as hereinafter
defined).

(iii) "Effective Date" means the effective date of the Registration Statement
covering the Registrable Securities (as those terms are defined in the
Registration Rights Agreement) relating to the Shares.

(iv) "Escrow Funds" means the Aggregate Amount delivered to the Escrow Agent as
contemplated by Sections 5(b) and (c) hereof.

(v)"Funding Date" means the date of the release of the Escrow Funds upon
compliance with the provisions of Section 6(b) hereof.

(vi)"Last Audited Date" means March 31, 2003.

(vii) "Investor" shall bear the definition in the Preamble to this Agreement

(viii) "Majority In Interest" means Investors owning in excess of 51% of the
Shares on the relevant date.

(ix) "Material Adverse Effect" means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Shares or any of the
Transaction Agreements, (x) have or result in a material adverse effect on the
results of operations, assets, or financial condition of the Company and its
subsidiaries, taken as a whole, (y) adversely impair the Company's ability to
perform fully on a timely basis its obligations under any of the Transaction
Agreements or the transactions contemplated thereby, or (z) materially and
adversely affect the value of the rights granted to the Investors in the
Transaction Agreements.

(x) "Principal Trading Market" means the American Stock Exchange.

(xi) "Registration Rights Agreement" means the Registration Rights Agreement in
the form annexed hereto as Annex IV, as executed by each Investor and the
Company simultaneously with the execution of this Agreement.

(xii) "Shares" means the shares of Common Stock issued to the Investors.

(xiii) "Transaction Agreements" means this Purchase Agreement, the Joint Escrow
Instructions, and the Registration Rights Agreement, and includes all ancillary
documents referred to in those agreements.

(xiv) "Warrants" means warrants to purchase 489,881 Shares at $0.8625 per share
in the form attached hereto as Annex VI.

(xv) "1933 Act" or "Securities Act" means the Securities Act of 1933, as
amended.

(xvi) "1934 Act" or "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

1. PURCHASE AND SALE; MUTUAL DELIVERIES. (a) Upon the following terms and
conditions, the Company shall issue and sell to the Investors and the Investors
shall purchase from the Company that number of shares of Common Stock equal to
One Million Twenty Eight Thousand Seven Hundred and Fifty and 00/100
($1,028,750,000.00) (the "Aggregate Amount") divided by the Purchase Price (as
hereinafter defined), resulting in an aggregate of 1,959,524 Shares and Warrants
to be issued upon the payment of the amounts by the respective Investors in the
amounts and denominations set forth in Annex I. The Purchase Price is $.525 per
share. The Company's obligation to sell the Shares to each Investor and each
Investor's obligation to purchase Shares from the Company is several and
represents a separate agreement. Upon receipt of the Aggregate Amount by the
Escrow Agent, the Company shall deliver to the respective Investor one or more
certificates representing the Shares and the Warrants, bearing substantially the
following legend:

THE SECURITIES REPRESENTED HEREBY (THE "SECURITIES") HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR AN OPINION
OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.

(b) (i) The respective Investor acknowledges that (1) the Shares, the Warrants
and the shares of Common Stock issuable upon exercise of the Warrants (the
"Warrant Shares") have not been and are not being registered under the
provisions of the 1933 Act and, except as provided in the Registration Rights
Agreement or otherwise included in an effective registration statement, the
Shares, the Warrants and the Warrant Shares have not been and are not being
registered under the 1933 Act, and may not be transferred unless (A)
subsequently registered thereunder and the Investor shall have delivered a
Selling Stockholders Undertaking in the form annexed hereto or (B) the Investor
shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Shares, the Warrants and/or the Warrant Shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; (2) any
sale of the Shares, the Warrants and/or the Warrant Shares made in reliance on
Rule 144 promulgated under the 1933 Act may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any resale of
such Shares, the Warrants and/or the Warrant Shares under circumstances in which
the seller, or the person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the
Securities and Exchange Commission ("Commission" or the "SEC") thereunder; and
(3) neither the Company nor any other person is under any obligation to register
the Shares, the Warrants and/or the Warrant Shares (other than pursuant to the
Registration Rights Agreement) under the 1933 Act.

(ii) Within three (3) business days (such third business day, the "Delivery
Date") after the business day on which the Company has received a notice of sale
(by facsimile or other delivery), the original Common Stock certificate (and if
the same are not delivered to the Company on the same date, the date of delivery
of the second of such items) from a given Investor, a Selling Stockholders
Undertaking in the form annexed hereto and any relevant state "blue sky"
information (if necessary), the Company at its expense, (i) shall deliver, and
shall cause legal counsel selected by the Company to deliver, to its transfer
agent (with copies to Investor) an appropriate instruction and opinion of such
counsel, for the delivery of unlegended Shares issuable pursuant to the
registration statement for the Shares and/or the Warrant Shares, provided that
such registration statement at the time of sale has been declared effective by
the Commission and is current (the "Unlegended Shares"); and (ii) transmit the
certificates representing the Unlegended Shares (together, unless otherwise
instructed by the Investor, with Common Stock not sold), to the Investor at the
address specified in a notice of sale (which address may be the Investor's
address for notices as contemplated by Section 9 hereof or a different address)
via express courier, by electronic transfer or otherwise.

(iii) In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company's transfer agent is participating in the Depository Trust
Company ("DTC") Fast Automated Securities Transfer program, upon request of an
Investor and its compliance with the provisions contained in this paragraph, so
long as the certificates therefor do not bear a legend and the Investor holding
same is not obligated to return such certificate for the placement of a legend
thereon, the Company shall use its best efforts to cause its transfer agent to
electronically transmit the Unlegended Shares by crediting the account of such
Investor's Prime Broker with DTC through its Deposit Withdrawal Agent Commission
system.

(c) The Company shall also deliver, or cause to be delivered, the original or
execution copies of this Purchase Agreement.

(d) There are no preemptive rights of any shareholder of the Company, as such,
to acquire the Shares, the Warrants and/or the Warrant Shares. No party has a
currently exercisable right of first refusal which would be applicable to any or
all of the transactions contemplated by the Transaction Agreements.

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each respective Investor that:

(a) The Company has the corporate power and authority to enter into this
Purchase Agreement, and to perform its obligations hereunder. The execution and
delivery by the Company of this Purchase Agreement and the consummation by the
Company of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company. This Purchase Agreement
has been duly executed and delivered by the Company and constitutes the valid
and binding obligation of the Company enforceable against it in accordance with
its respective terms, subject to the effects of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally and to general equitable principles.

(b) Except as set forth in the SEC Documents (as hereinafter defined) or Annex
V, there is no pending, or to the knowledge of the Company, threatened,
judicial, administrative or arbitral action, claim, suit, proceeding or
investigation which might affect the validity or enforceability of this Purchase
Agreement or which involves the Company and which if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

(c) Except as contemplated by the Registration Rights Agreement, the American
Stock Exchange and any applicable state or Federal securities law filings, no
consent or approval of, or exemption by, or filing with, any party or
governmental or public body or authority is required in connection with the
execution, delivery and performance under this Purchase Agreement or the taking
of any action contemplated hereunder or thereunder.

(d) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation.

(e) The execution, delivery and performance of this Purchase Agreement by the
Company, and the consummation of the transactions contemplated hereby, will not
(i) violate any provision of the Company's certificate of incorporation or
bylaws, (ii) violate, conflict with or result in the breach of any of the terms
of, result in a material modification of the effect of, otherwise, give any
other contracting party the right to terminate, or constitute (or with notice or
lapse of time or both constitute) a default under, any contract or other
agreement to which the Company is a party or by or to which the Company or any
of the Company's assets or properties may be bound or subject, (iii) violate any
order, judgment, injunction, award or decree of any court, arbitrator or
governmental or regulatory body by which the Company, or the assets or
properties of the Company are bound and (iv) to the Company's knowledge, violate
any statute, law or regulation.

(f) The Shares have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens, claims or encumbrances. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement and the Warrants in order to
issue the full number of the Warrant Shares as are or may become issuable upon
exercise of the Warrants.

(g) Assuming the accuracy of the Investors' respective representations and
warranties set forth herein, no registration under the Securities Act is
required for the offer and sale of the Shares, the Warrants and the Warrant
Shares by the Company to the Investors. The Company is eligible to register the
resale of its Common Stock for resale by the Purchasers under Form S-3
promulgated under the Securities Act.

(h) The issuance and sale of the Shares hereunder does not contravene the rules
and regulations of the American Stock Exchange and no approval of the
shareholders of the Company is required for the Company to issue and deliver to
the Investors the maximum number of shares of Common Stock contemplated in this
transaction.

(i) Absence of Certain Changes. Since the Last Audited Date, there has been no
material adverse change and no Material Adverse Effect, except as disclosed in
the Company's SEC Documents. Since the Last Audited Date, except as provided in
the Company's SEC Documents or disclosed in the Transaction Documents, the
Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) declared or made any payment or
distribution of cash or other property to shareholders with respect to its
capital stock, or purchased or redeemed, or made any agreements to purchase or
redeem, any shares of its capital stock; (iii) sold, assigned or transferred any
other tangible assets, or canceled any debts or claims, except in the ordinary
course of business consistent with past practices; (iv) suffered any substantial
losses or waived any rights of material value, whether or not in the ordinary
course of business, or suffered the loss of any material amount of existing
business; (v) made any changes in employee compensation, except in the ordinary
course of business consistent with past practices; or (vi) experienced any
material problems with labor or management in connection with the terms and
conditions of their employment.

(j) Absence of Litigation. Except as disclosed in the Company's SEC Documents,
(i) there is no action, suit, proceeding, inquiry or investigation before or by
any court, public board or body pending or, to the knowledge of the Company,
threatened against or affecting the Company before or by any governmental
authority or nongovernmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Agreements; (ii) the
Company is not aware of any valid basis for any such claim that (either
individually or in the aggregate with all other such events and circumstances)
could reasonably be expected to have a Material Adverse Effect; or (iii) there
are no outstanding or unsatisfied judgments, orders, decrees, writs, injunctions
or stipulations to which the Company is a party or by which it or any of its
properties is bound, that involve the transaction contemplated herein or that,
alone or in the aggregate, could reasonably be expect to have a Material Adverse
Effect.

(k) No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the Transaction Agreements or the
Company's SEC Documents or those incurred in the ordinary course of the
Company's business since the Last Audited Date, or which individually or in the
aggregate, would have a Material Adverse Effect. No event or circumstances has
occurred or exists with respect to the Company or its properties, business,
operations, financial condition, or results of operations, which, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed. There are no proposals currently under consideration or
currently anticipated to be under consideration by the board of directors or the
executive officers of the Company which proposals would (x) change the
certificate of incorporation or other charter document or by-laws of the
Company, each as currently in effect, with or without shareholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the shareholders of the Common Stock or (y) materially or substantially change
the business, assets or capital of the Company, including its interests in
subsidiaries.

(l) Fees to Brokers, Finders and Others. Except as set forth in the Term Sheet
(as defined herein), the Company has taken no action which would give rise to
any claim by any person for brokerage commission, finder's fees or similar
payments by the Company relating to this Purchase Agreement or the transactions
contemplated hereby. Investor shall have no obligation with respect to such fees
or with respect to any claims made by or on behalf of other persons for fees of
a type contemplated in this Section 2(l) that may be due in connection with the
transactions contemplated hereby nor for any compensation in respect of the
sales to James Totaro or Enable Growth Partners., L.P. . The Company shall
indemnify and hold harmless each of Investor, its employees, officers,
directors, agents, and partners, and their respective affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorney's fees) and expenses suffered in respect of any such claimed or
existing fees, as and when incurred.

(m) Absence of Certain Company Control Person Actions or Events. None of the
following has occurred during the past ten (10) years with respect to a Company
Control Person:

(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);

(3) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:

(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other person regulated by the Commodity Futures
Trading Commission ("CFTC") or engaging in or continuing any conduct or practice
in connection with such activity;

(ii) engaging in any type of business practice; or

(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
section 2(m)(3), or to be associated with persons engaged in any such activity;
or

(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.

(n) The number of Shares issuable hereunder may have a dilutive effect on the
ownership interests of the other shareholders (and persons having the right to
become shareholders) of the Company. The Company's executive officers and
directors have studied and fully understand the nature of the Shares and
Warrants being sold hereby and recognize that they have such a potential
dilutive effect. The board of directors of the Company has concluded, in its
good faith business judgment, that such issuance is in the best interests of the
Company. The Company specifically acknowledges that its obligation to issue the
Shares and the Warrant Shares is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company, and the Company will honor every Notice of
Exercise (as contemplated by the Warrants), unless the Company is subject to an
injunction (which injunction was not sought by the Company) prohibiting the
Company from doing so.

3. REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. Each Investor hereby
represents and warrants to the Company that:

(a) The Investor has the corporate power and authority to enter into this
Purchase Agreement and to perform its obligations hereunder. The execution and
delivery by the Investor of this Purchase Agreement, and the consummation by the
Investor of the transactions contemplated hereby, have been duly authorized by
all necessary corporate action on the part of the Investor. This Purchase
Agreement has been duly executed and delivered by the Investor and constitutes
the valid and binding obligation of the Investor, enforceable against it in
accordance with its respective terms, subject to the effects of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and to general equitable principles.

(b) The execution, delivery and performance by the Investor of this Purchase
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not breach or constitute a default under any applicable law or
regulation or of any agreement, judgment, order, decree or other instrument
binding on the Investor.

(c) The Investor has such knowledge and prior substantial investment experience
in financial and business matters, including investment in non-listed and
non-registered securities, and has had the opportunity to read the SEC Documents
and to evaluate the merits and risks of investment in the Company and the
Shares.

(d) The Investor is an "accredited investor" as that term is defined in Rule
501(a) of Regulation D promulgated under the 1933 #9; Act.

(e) Prior to the execution of this Purchase Agreement, the Investor and any
affiliates of Investor have not participated in any hedging transactions
involving the Company's Common Stock and have not sold short any of the
Company's Common Stock.

(f) The Investor is acquiring the Shares and the Warrants, solely for the
Investor's own account for investment and not with a view to or for sale in
connection with a distribution of any of the Shares or the Warrants.

(g) Except as set for in the Registration Rights Agreement, the Investor does
not have a present intention to sell the Shares, the Warrants or the Warrant
Shares, nor a present arrangement or intention to effect any distribution of any
of the Shares or Warrants to or through any person or entity for purposes of
selling, offering, distributing or otherwise disposing of any of the Shares, the
Warrants or the Warrant Shares.

(h) The Investor may be required to bear the economic risk of the investment
indefinitely because none of the Shares, the Warrants or the Warrant Shares may
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the Securities Act and applicable state securities laws or an exemption
from registration is available. Any resale of any of the Shares or the Warrant
Shares can be made only pursuant to (i) a registration statement under the
Securities Act which is effective and current at the time of sale or (ii) a
specific exemption from the registration requirements of the Securities Act. In
claiming any such exemption, the Investor will, prior to any offer or sale or
distribution of any Shares or the Warrant Shares advise the Company and, if
requested, provide the Company with a favorable written opinion of counsel, in
form and substance satisfactory to counsel to the Company, as to the
applicability of such exemption to the proposed sale or distribution.

(i) The Investor understands that the exemption afforded by Rule 144 promulgated
by the Commission under the Securities Act ("Rule 144") will not become
available for at least one year from the date of payment for the Shares and any
sales in reliance on Rule 144, if then available, can be made only in accordance
with the terms and conditions of that rule, including, among other things, a
requirement that the Company then be subject to, and current, in its periodic
filing requirements under the Exchange Act, and, among other things, a
limitation on the amount of shares of Common Stock that may be sold in specified
time periods and the manner in which the sale can be made; that, while the
Company's Common Stock is registered under the Exchange Act and the Company is
presently subject to the periodic reporting requirements of the Exchange Act,
there can be no assurance that the Company will remain subject to such reporting
obligations or current in its filing obligations; and that, in case Rule 144 is
not applicable to a disposition of the Shares or the Warrant Shares, compliance
with the registration provisions of the Securities Act or some other exemption
from such registration provisions will be required.

(j) The Investor understands that legends shall be placed on the certificates
evidencing the Shares, the Warrants and the Warrant Shares to the effect that
such securities have not been registered under the Securities Act or applicable
state securities laws and appropriate notations thereof will be made in the
Company's stock books. Stop transfer instructions will be placed with the
transfer agent of the Company's Common Stock. The Investor understands that the
Warrants will bear similar legends.

(k) vFinance is an accredited investor, one of the Investors listed on Annex I,
and a registered broker dealer, as stated in their letter attached hereto as
Annex IX. Except as set forth in the Term Sheet between the Company and vFinance
Investments, Inc., dated October 20, 2003 (the "Term Sheet"), the Investor has
taken no action which would give rise to any claim by any person for brokerage
commission, finder's fees or similar payments by Investor relating to this
Purchase Agreement or the transactions contemplated hereby. The Company shall
have no obligation with respect to such fees or with respect to any claims made
by or on behalf of other persons for fees of a type contemplated in this Section
3(k) that may be due in connection with the transactions contemplated hereby nor
for any compensation in respect of the sales to James Totaro or Enable Growth
Partners, L.P. The Investor shall indemnify and hold harmless the Company, its
employees, officers, directors, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorney's fees) and expenses suffered in respect of
any such claimed or existing fees, as and when incurred.

(l) The execution, delivery and performance of this Purchase Agreement by the
Investor, and the consummation of the transactions contemplated hereby, will not
(i) violate any provision of the Investor's corporate organizational documents,
(ii) violate, conflict with or result in the breach of any of the terms of,
result in a material modification of the effect of, otherwise, give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both) a default under, any contract or other agreement to which the
Investor is a party or by or to which the Investor or any of the Investor's
assets or properties may be bound or subject, (iii) violate any order, judgment,
injunction, award or decree of any court, arbitrator or governmental or
regulatory body by which the Investor, or the assets or properties of the
Investor are bound and (iv) to the Investor's knowledge, violate any statute,
law or regulation, including but not limited to the USA Patriot Act.

(m) Except with respect to sale of the Shares and/or the Warrant Shares pursuant
to Rule 144, prior to having any legend removed from the Shares or the Warrant
Shares, the Investor shall comply with the applicable state blue sky laws and,
to the extent practicable, notify the Company of the State, if any, in which the
sale of such Shares and/or the Warrant Shares by the Investor has taken place.

4. COVENANTS OF THE COMPANY.

(a) Registration Rights Agreement. The Company covenants and agrees to enter
into a Registration Rights Agreement governing the registration of the Shares
and the Warrant Shares with the Investors dated as of the date hereof.

(b) Current Public Information. The Company has furnished or made available to
each Investor true and correct copies of all registration statements, reports
and documents, including proxy statements (other than preliminary proxy
statements), filed with the Commission by or with respect to the Company since
March 31, 2003 and prior to the date of this Agreement, pursuant to the
Securities Act or the Exchange Act (collectively, the "SEC Documents"). The SEC
Documents are the only filings made by or with respect to the Company since
March 31, 2003 pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange
Act or pursuant to the Securities Act. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed under
Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act since March 31, 2003 and
prior to the date of this Agreement.

(c) SEC Documents. Except pursuant to a confidentiality agreement, if any, the
Company has not provided to the Investor any information which according to
applicable law, rule or regulation, should have been disclosed publicly prior to
the date hereof by the Company but which has not been so disclosed. As of their
respective dates or their restated dates (if so restated), the SEC Documents
complied, and all similar documents filed with the SEC prior to the Closing Date
will comply, in all material respects with the requirements of the Securities
Act or the Exchange Act, as the case may be, and rules and regulations of the
SEC promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such SEC Documents, and none of the SEC Documents
contained, nor will any similar document filed with the SEC prior to the Closing
Date contain, any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Documents, as of the dates thereof (or the restated dates, if so restated),
complied, and all similar documents filed with the SEC prior to the Closing Date
will comply, as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC and other
applicable rules and regulations with respect thereto. Such financial statements
were prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements as permitted by Form 10-Q or
10-QSB of the SEC) and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of the dates
thereof and the consolidated results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

(d) Public Announcement. As soon as practicable the Company shall issue a press
release disclosing the material terms of the transactions contemplated hereby
and file a Current Report on Form 8-K disclosing the transactions contemplated
hereby. In addition, the Company will make such other filings and notices in the
manner and time required by the Commission and the American Stock Exchange.

(e) Maintain Listing/S-3 Qualification. The Company shall use commercially
reasonable efforts to maintain the listing of the Shares, Warrant Shares and the
Common Stock on the American Stock Exchange. The Company shall use commercially
reasonable efforts to continue to meet the "registrant eligibility" requirements
for a secondary offering as set forth in the general instructions in Form S-3 to
enable the registration of the Registrable Securities (as defined in the
Registration Rights Agreement).

(f) Trading in Securities. The Company specifically acknowledges that, except to
the extent specifically provided herein or in any of the other Transaction
Agreements (but limited in each instance to the extent so specified), and
subject to applicable state and federal securities laws, the Investor retains
the right (but is not otherwise obligated) to buy, sell or otherwise trade in
the Company's Common Stock, including, but not necessarily limited to, the
Shares, at any time before, contemporaneous with or after the execution of this
Purchase Agreement or from time to time and in any manner whatsoever permitted
by applicable federal and state securities laws.

(g) Use of Proceeds. The Company will use the proceeds received hereunder
(excluding amounts paid by the Company for legal fees, finder's fees and escrow
fees in connection with the sale of the Shares) for the purposes contemplated by
the schedule attached hereto as Annex VII, and, unless specifically consented to
in advance in each instance by a Majority in Interest of the Investors, the
Company shall not, directly or indirectly, use such proceeds for any loan to or
investment in any other corporation, partnership enterprise or other person,
including any of its affiliates.

5. DELIVERY OF SHARES.

(a) In accordance with the Joint Escrow Instructions, attached hereto as Annex
II and made a part hereof, promptly following the delivery by the respective
Investor of the Aggregate Amount for the Shares in accordance with Section 1
hereof, the Company will irrevocably instruct its transfer agent to issue to
such Investor legended certificates representing the Shares and the Warrants.

(b) Form of Payment; Delivery of Certificates:

(i) The respective Investor shall pay the Aggregate Amount for the Shares and
the Warrants by delivering immediately available good funds in United States
Dollars to the Escrow Agent no later than the date prior to the Closing Date.

(ii) No later than the Closing Date, but in any event promptly following payment
by the respective Investor to the Escrow Agent of the Aggregate Amount, the
Company shall deliver the Shares and the Warrants, each duly executed on behalf
of the Company and issued in the name of the respective Investor, to the Escrow
Agent.

(iii) By signing this Agreement, each respective Investor and the Company,
subject to acceptance by the Escrow Agent, agrees to all of the terms and
conditions of, and becomes a party to, the Joint Escrow Instructions, all of the
provisions of which are incorporated herein by this reference as if set forth in
full.

(c) Method of Payment. Payment into escrow of the Aggregate Amount shall be made
by wire transfer of funds to:

Bank of New York

350 Fifth Avenue

New York, New York 10001

ABA# 021000018

For credit to the account of Krieger & Prager llp

Account No.:

Re: SEMOTUS Transaction

6. CLOSING DATE.

(a) The Closing Date shall occur on the date which is the first NYSE trading day
after each of the conditions contemplated by Sections 7 and 8 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.

(b) Notwithstanding anything to the contrary contained herein, the Escrow Agent
will be authorized to release the Escrow Funds to the Company and to others and
to release the other Escrow Property on the Funding Date upon satisfaction of
(i) the conditions set forth in Sections 7 and 8 hereof, (ii) approval of the
listing application for the Shares and Warrants by the American Stock Exchange,
and (iii) as further as provided in the Joint Escrow Instructions.

7. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

Each Investor understands that the Company's obligation to sell the Shares and
issue the Warrants to such Investor pursuant to this Agreement on the Closing
Date is conditioned upon:

(a) The execution and delivery of this Purchase Agreement, the Registration
Rights Agreement, and the Investor Questionnaire annexed hereto as Annex VIII by
such Investor;

(b) Delivery by such Investor to the Escrow Agent of good funds as payment in
full of an amount equal to the Aggregate Amount set forth on the execution page
hereof for the Shares and Warrants in accordance with this Purchase Agreement;

(c) The accuracy on such Closing Date of the representations and warranties of
such Investor contained in this Purchase Agreement, each as if made on such
date, and the performance by such Investor on or before such date of all
covenants and agreements of the Investor required to be performed on or before
such date; and

(d) There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.

8. CONDITIONS TO THE INVESTORS' OBLIGATION TO PURCHASE.

The Company understands that the respective Investor's obligation to purchase
the Shares and receive the Warrants on the Closing Date is conditioned upon:

(a) The execution and delivery of this Purchase Agreement and the other
Transaction Agreements by the Company;

(b) Delivery by the Company to the Escrow Agent of the Shares and Warrants in
accordance with this Purchase Agreement;

(c) The accuracy in all material respects on such Closing Date of the
representations and warranties of the Company contained in this Purchase
Agreement, each as if made on such date, and the performance by the Company on
or before such date of all covenants and agreements of the Company required to
be performed on or before such date;

(d) On such Closing Date, the Registration Rights Agreement shall be in full
force and effect and the Company shall not be in default thereunder;

(e) On such Closing Date, the respective Investor shall have received an opinion
of counsel for the Company (and delivered to the Escrow Agent), dated the
Closing Date, in form, scope and substance reasonably satisfactory to the
Investor, substantially to the effect set forth in Annex III attached hereto;

(f) There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained; and

(g) From and after the date hereof to and including such Closing Date, each of
the following conditions will remain in effect: (i) the trading of the Common
Stock shall not have been suspended by the SEC or on the Principal Trading
Market; (ii) no minimum prices shall been established for the Common Stock
traded on the Principal Trading Market; and (iii) there shall not have been any
material adverse change in any financial market that, in the reasonable judgment
of the Investor, makes it impracticable or inadvisable to purchase the Shares.
In addition, on the Closing Date, trading in Common Stock or in securities
generally on the Principal Trading Market shall not have been suspended or
limited.

9. NOTICES. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given upon
personal delivery or seven (7) business days after deposit in the United States
Postal Service, by (a) advance copy by fax, and/or (b) mailing or delivery by
express courier or registered or certified mail with postage and fees prepaid,
addressed to each of the other parties thereunto entitled at the following
addresses, or at such other addresses as a party may designate by ten days
advance written notice to each of the other parties hereto.



COMPANY

SEMOTUS SOLUTIONS, INC.

16400 Lark Avenue, Suite 230

Los Gatos, CA 95032

Attn:

Telephone No.: (408) 358-7100

Telecopier No.: (408) 358-7110

with a copy to:

Clark, Wilson

800 - 885 West Georgia Street

Vancouver, BC V6C 3H1

Phone: (604) 891-7707

Fax: (604) 687-6314

Attn:VirgilHlus Telephone No.: ( )

Telecopier No.: ( )

Investor:

As set forth in Annex I hereto.

with a copy to (with respect to Investors provided by vFinance only)

Krieger & Prager, LLP

39 Broadway, Suite 1440

New York, New York 10006

Attn: Samuel Krieger, Esq.

Telephone No.: (212) 363-2900

Telecopier No.: (212) 363-2999



10. SEVERABILITY. If a court of competent jurisdiction determines that any
provision of this Purchase Agreement is invalid, unenforceable or illegal for
any reason, such determination shall not affect or impair the validity, legality
and enforceability of the other provisions of this Purchase Agreement in any
other jurisdiction. If any such invalidity, unenforceability or illegality of a
provision of this Purchase Agreement becomes known or apparent to any of the
parties hereto, the parties shall negotiate promptly and in good faith in an
attempt to make appropriate changes and adjustments to such provision
specifically and this Purchase Agreement generally to achieve as closely as
possible, consistent with applicable law, the intent and spirit of such
provision specifically and this Purchase Agreement generally.

11. EXECUTION IN COUNTERPARTS. This Purchase Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same Purchase Agreement. A facsimile signature of
this Agreement shall be legal and binding on all parties hereto.

12. JURY TRIAL WAIVER. The Company and the Investors hereby waive a trial by
jury in any action, proceeding or counterclaim brought by any Party hereto
against any of the others in respect of any matter arising out or in connection
with the Transaction Agreements.

13. GOVERNING LAW: MISCELLANEOUS.

(a) The corporate laws of the State of Nevada shall govern all issues concerning
the relative rights of the Company and the Investors as its stockholders. All
other questions concerning this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York without
regard to the principles of conflicts of law thereof. Each of the parties
consents to the jurisdiction of the federal courts whose districts encompass any
part of the State of New York, New York County in connection with any dispute
arising under this Purchase Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.

(b) Failure of any party to exercise any right or remedy under this Purchase
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

(c) This Purchase Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties hereto.

(d) All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.

(e) The headings of this Purchase Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Purchase
Agreement.

(f) This Agreement may be amended only by an instrument in writing signed by
both parties; no waiver shall be effective unless signed by the person charged
with making such waiver.

(g) This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.

14. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company's and each
Investor's representations and warranties herein shall survive the execution and
delivery of this Purchase Agreement and the delivery of the Shares and the
Warrants and the payment of the Aggregate Amount, and shall inure to the benefit
of each respective Investor and the Company and their respective successors and
assigns.

15. INDEPENDENT NATURE OF INVESTORS' OBLIGATIONS AND RIGHTS. The obligations of
each Investor are several and not joint with the obligations of any other
Investor, and no Investor shall be responsible in any way for the performance of
the obligations of any other Investor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, this Agreement has been duly executed by the respective
Investor (if an entity, by one of its officers thereunto duly authorized) as of
the date set forth below.

AMOUNT AND PURCHASE PRICE OF COMMON STOCK: $



NUMBER OF SHARES:



NUMBER OF WARRANTS:



SIGNATURES FOR ENTITIES

IN WITNESS WHEREOF, the undersigned represents that the foregoing statements are
true and correct and that it has caused this Common Stock Purchase Agreement to
be duly executed on its behalf this _______ day of ______, 2004.

Printed Name of Investor

____________________________

Printed Name of Investor



By: __________________________

(Signature of Authorized Person)



__________________________

Printed Name and Title

By: (Signature of Authorized Person)

Printed Name and Title

If Investor is a partnership, corporation, limited liability company or other
entity:

I. Jurisdiction where Investor's investment decision was made:

_ Jurisdiction of mailing address listed in Annex I

Other: ____________________________



II. Jurisdiction of Incorporation or Organization: ___________________



As of the date set forth below, the undersigned hereby accepts this Purchase
Agreement and represents that the foregoing statements are true and correct and
that it has caused this Purchase Agreement to be duly executed on its behalf.



SEMOTUS SOLUTIONS, INC.



By:



Title: _______________________________



Date: _______________, 2004





 

ANNEX I SCHEDULE OF INVESTORS

ANNEX II JOINT ESCROW INSTRUCTIONS

ANNEX III OPINION OF COUNSEL

ANNEX IV REGISTRATION RIGHTS AGREEMENT

ANNEX V COMPANY DISCLOSURE MATERIALS

ANNEX VI FORM OF WARRANT

ANNEX VII USE OF PROCEEDS SCHEDULE

ANNEX VIII INVESTORS QUESTIONNAIRE



 

 







 